        Case 1:20-cv-01710-BAH Document 4-12 Filed 06/25/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.

                       Plaintiffs,
       v.

MICHAEL PACK, in his official capacity                Case No. 1:20-cv-1710
as Chief Executive Officer and Director of the
U.S. Agency for Global Media,

                       Defendants.


                          DECLARATION OF J. LAUREN TURNER

I, J. Lauren Turner, declare as follows:

       1.      I am the General Counsel of the Open Technology Fund (OTF), a non-profit

organization incorporated in the District of Columbia and a plaintiff in this action. I am offering

this declaration in support of the plaintiffs’ motion for a temporary restraining order and

preliminary injunction.

       2.      Open Technology Fund’s mission is to advance Internet freedom in repressive

environments by supporting the applied research, development, implementation, and

maintenance of technologies—including large-scale circumvention tools—that provide secure

and uncensored access to the U.S. Agency for Global Media’s journalism content and the

broader Internet. Open Technology Fund works to counter attempts by authoritarian

governments in U.S. Agency for Global Media-priority countries to control the Internet and

restrict freedom of information and association online.

       3.      Consistent with section 7050(b) of the Further Consolidated Appropriations Act,

2020 (P.L. 116-94), to “carry out research and development of new tools or techniques” and
        Case 1:20-cv-01710-BAH Document 4-12 Filed 06/25/20 Page 2 of 7




“utilize tools and techniques to securely develop and distribute USAGM digital content,” Open

Technology Fund supports projects to: provide uncensored access to the internet to individuals

living in information-restrictive countries to ensure that they can safely access U.S. Agency for

Global Media content; and protect journalists, sources, and audiences from repressive

surveillance and digital attacks to ensure that they can safely create and consume U.S. Agency

for Global Media content.

       4.     Open Technology Fund executes its mission by awarding contracts to individuals

and organizations that develop and implement technology that supports the mission and

congressional internet freedom efforts. Open Technology Fund awards these contracts through

an open and competitive application process.

       5.     On June 9, 2020, U.S. Agency for Global Media CEO Michael Pack instituted a

“freeze” on all of our contracts, contract extensions, and personnel actions, including hiring.

Attached as Exhibit A is a true and correct copy of the email from acting U.S. Agency for

Global Media CEO Grant Turner informing us of the “freeze.”

       6.     On June 17, 2020, Mr. Pack sent us a communication claiming that Open

Technology Fund’s Board of Directors had been fired and replaced with a Board of Mr. Pack’s

choosing. This action purportedly also included Mr. Pack’s self-appointment as the Chairman of

Open Technology Fund’s Board. That same day, Mr. Pack purported to fire Open Technology

Fund’s CEO. The following day, Mr. Pack purported to fire Open Technology Fund’s President

too. Thus, even though we are a private, independent non-profit organization, and even though

Mr. Pack lacks any legal authority to fire our officers or directors, we have been placed in an

untenable position: Our funding agency is claiming to be able to completely eliminate and

replace our leadership with a government-controlled board and, hence, any semblance of

organizational independence we possess. Attached as Exhibit B is a true and correct copy of the

                                               2
         Case 1:20-cv-01710-BAH Document 4-12 Filed 06/25/20 Page 3 of 7




letter from U.S. Agency for Global Media CEO Michael Pack purporting to fire and replace our

board of directors. Attached as Exhibit C is a true and correct copy of the letter from U.S.

Agency for Global Media CEO Michael Pack purporting to fire our CEO. Attached as Exhibit

D is a true and correct copy of the letter from U.S. Agency for Global Media CEO Michael Pack

purporting to fire our president.

       7.      Needless to say, these purported terminations pose an immediate, ongoing, and

serious threat to Open Technology Fund’s ability to properly operate and fulfill its mission. As a

direct result of the Mr. Pack’s purported actions last Wednesday, Open Technology Fund has

been operating under a legal cloud—uncertainty and paralysis that mounts each day, and that

impedes our ability to perform our important anti-censorship work across the globe. Moreover, if

Mr. Pack’s view of the law were to prevail, the organization would be under the direction of a

Chairman who instituted the very freeze that further prevents us from fulfilling our

organizational mission. Absent a court order providing a declaratory and injunctive relief, Open

Technology Fund thus faces grave, existential risk as an organiation.

       8.      Mr. Pack’s actions have also caused immediate and continuing harm to Open

Technology Fund and the estimated two billion people across the globe who benefit from the

tools and technologies that the Fund supports. In this way too, Mr. Pack’s actions have prevented

and will continue to prevent Open Technology Fund from fulfilling its mission in the immediate

term absent declaratory and injunctive relief. These actions will have long term negative impacts

on Office of Technology Fund’s ability to fulfill its mission.

       9.      If Open Technology Fund acts in contravention of the freeze, it risks a violation of

the grant agreement governing the funds it receives from the U.S. Agency for Global Media and,

consequently, the termination of its funding. If the freeze persists for 30 days, approximately 30



                                                  3
        Case 1:20-cv-01710-BAH Document 4-12 Filed 06/25/20 Page 4 of 7




contracts worth approximately $5 million that are currently in the application review,

negotiation, and award process will not be executed as planned.

       10.     In particular, Open Technology Fund is now at imminent risk of being unable to

provide funding to the internet-freedom community. Because Open Technology Fund distributes

money to the internet-freedom community via contracts, this freeze immediately halted Open

Technology Fund’s ability to perform its mission by freezing $1.5 million in the Fund's bank

account and intended for use in the field. The U.S. Agency for Global Media is currently holding

approximately $11 million of fiscal year 2020 funds appropriated by Congress to support internet

freedom. These funds were allocated to Open Technology Fund pursuant to the U.S. Agency

for   Global   Media’s    congressionally   approved     Internet   Freedom     Spend    Plan,   and

committed to Open Technology Fund through its grant agreement. During its last call for

applications, Open Technology Fund received requests from the field for nearly $20 million in

support. This money stands to benefit people in multiple repressive regimes, many of which are

adversaries of the United States. Open Technology Fund is now unable to execute contracts

related to these requests. The U.S. Agency for Global Media has been entirely unresponsive to

our requests regarding the intended purpose and duration of the freeze.

       11.     In addition, Mr. Pack’s funding freeze and purported terminations have also

immediately impacted Open Technology Fund’s ability to perform its essential corporate

functions. As a newly independent non-profit, Open Technology Fund is in the process of

building out staff to support the distribution of the approximately $20 million designated to it for

internet-freedom efforts. At the time the freeze was instituted, we were in the process of

interviewing for six key positions, from new program managers and accounting support to

additional technology positions. We have been unable to continue the interview process and are

not able to extend job offers to these candidates. In addition, we are facing an expiring lease for

                                                 4
         Case 1:20-cv-01710-BAH Document 4-12 Filed 06/25/20 Page 5 of 7




our current office space, which we cannot renew or extend in light of this freeze and without the

clear of direction of stable, uncontested corporate leadership.

       12.     Moreover, Mr. Pack’s actions create a grave risk of harm to the communities that

the Open Technology Fund serves around the world. The individuals and organizations that

apply to Open Technology Fund for money work on behalf of, and often themselves are, citizens

of repressive regimes. Applying to Open Technology Fund, a U.S. government grantee, is in

itself a great risk to these individuals. Those who take that risk do so because Open Technology

Fund has earned their trust as the leading funder of open source internet freedom efforts globally.

Moreover, because Open Technology Fund prioritizes funding projects created by members of

the communities they are meant to serve, who understand first-hand the challenges present, our

work is appreciated as being particularly effective. Following news of Mr. Pack’s purported firing

and replacement of our Board of Directors, and the purported firing of our CEO and President,

Open Technology Fund has been inundated with emails from past, current, and prospective

funding recipients—all expressing grave concern over the safety of their identities and their work

in the hands of Open Technology Fund’s purported new leadership. Each hour and day that this

state of affairs persists causes lasting, irreversible damage to our organization, its reputation, and

its effectivenss in performing its vital mission in service of global internet freedom.

       13.     The members of Open Technology Fund’s purported new Board not only lack

expertise in the area of technology and internet freedom, but have publicly aligned themselves

with causes in direct conflict with many of the ideals that Open Technology Fund espouses and

the communities that Open Technology Fund supports. As a result, we are now in the uniquely

challenging position of trying to safeguard sensitive information about our applicants and the

work they perform out of the well-founded fear that this information could be used adversely



                                                   5
        Case 1:20-cv-01710-BAH Document 4-12 Filed 06/25/20 Page 6 of 7




against the internet freedom community by the Agency’s preferred leadership for our

organization.

       14.      As a result of Mr. Pack’s actions, Open Technology Fund is at imminent risk of

losing expert staff who have expressed fear and concern about the organization’s future and

about our ability to maintain a safe and sustainable work environment. The Open Technology

Fund’s team currently consists of a diverse set of researchers, technologists, and regional

experts—a number of whom self-identify in social or political groups that members of the Board

of Directors purportedly installed by Mr. Pack work against. Open Technology Fund’s

reputation in the community rests largely on the unique expertise and community alignment of

its team; losing team members will be a significant blow to our reputation and our ability to

effectuate our mission.

       15. We are especially concerned that, with the exception of one individual, Pack’s

purported new board is entirely made up of government officials. Mr. Pack’s decision to attempt

to replace a largely independent board with a board dominated by and controlled by government

officials appears calculated to undermine our independence in our operations and further erode

the trust we have built with the global community we serve.

       16. Open Technology Fund is now being squeezed by Pack and the U.S. Agency for

Global Media. Through their purported terminations and installation of a government-

controlled board and their ominous directives to freeze activities—without further context or

reasoning—they are effectively using the power of the purse to control our funding and hiring

decisions, which is beyond the scope and conditions of our grant agreement and is indeed even

contrary to it. They have imposed conditions on our spending, issued data calls seeking

information about the projects we currently support through contracts, and have inhibited our

operations in ways that seem designed to shut our organization down entirely or have us espouse

                                               6
        Case 1:20-cv-01710-BAH Document 4-12 Filed 06/25/20 Page 7 of 7




principles that are antithetical to our organizational mission. We are also under threat of having

a new Open Technology Fund CEO installed to serve at CEO Pack's pleasure.

       17.     In summary, the actions taken by Mr. Pack in past few days imperil virtually every

aspect of Open Technology Fund’s operations and existence—our ability to chart our own

course as an organization; our ability to stay true to our mission and princples; our essential day-

to-day corporate functions, such as hiring and maintenance of our office space; our continued

funding; our ability to protect the vulnerable communities facing represssive regimes that trust us

to safeguard their identities and enable their important work around the world; our reputation

and goodwill; our ability to retain our valued staff; and hence, ultimately, our continued existence

as an independent organization. Unless we are granted some measure of relief from the court, it

is unclear how we will be able to function going forward.

       18.     These facts are a matter of my personal knowledge.

       I declare under penalty of perjury under the laws of the District of Columbia that the

foregoing declaration is true and correct. Dated this 24th day of June, 2020, and executed in

Washington, DC.


                                                             /s/ J. Lauren Turner
                                                             J. Lauren Turner




                                                 7
